DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 8/24/21. By virtue of this amendment, claims 1-20, 22, 25 are cancelled and thus, claims 21, 23, 24, 26-36 are currently presented in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 21, the limitation recite “a control circuit configured to control an operation state of said power switch in accordance with a comparator that determines a difference between the input voltage and an output voltage across the LED load, such that an input current is generated during a first time period in which the input current is a single-pulse current, and during a second time period in which the input current drops to zero, in order to decrease power consumption of said power switch” fail to combine the elements such as comparator (CMP1), single triggered circuit, error comparator and reference and another electronic devices....etc. as shown in figure 7. Furthermore, in figure 8, in 
Therefore, the claim 21 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 28-29, 31-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al (US Pub. No: 2017/0318639).
Regarding claim 21, Wang et al disclose a power converter for a light-emitting diode (LED) drive circuit, the power converter receiving an input voltage, and being configured to drive an LED load(see figures 2-3), the power converter comprising: a) a capacitor (CO) and an LED load (LED) coupled in parallel to receive said input voltage; b) a power switch(Q) coupled in series with said LED load(LED)), and being configured to control a current path from said input voltage to said LED load(LED); and a 
Regarding claim 23, Wang et al disclose in figure 2 that, wherein: a) the input current charges said capacitor(Co) and drives said LED load during a turn-on state of said power switch(Q); and b) said current path is cut off and said capacitor discharges to supply a drive current for said LED load during a turn-off state of said power switch. Paragraphs [0022-0023].
Regarding claim 24, Wang et al disclose wherein an operation state of said power switch is controlled such that said input current (Vbus and input current (no shown) in figures 2-3) is generated during a time period in which a voltage difference between two power terminals of said power switch (Q) is less than a predetermined value (feedback comparator circuit and reference voltage). Paragraphs [0022-0023].
Regarding claim 28, Wang et al disclose wherein said control circuit (2) is configured to control said power switch (Q) to operate in a switching mode in accordance with a voltage difference between two power terminals of said power switch (Q).Paragraph [0022].
Regarding claim 29, Wang et al disclose in figures 2-3 that, wherein said control circuit (2) is configured to control said power switch (Q) to operate in a switching mode in accordance with a voltage difference between two power terminals of said power switch(Q) and a compensation signal (VC) representing an error between an output current flowing through said LED load and a desired current value. Paragraph [0015].

Regarding claim 32, Wang et al disclose wherein said control circuit (2) is configured to control said power switch (Q) to turn on in accordance with an input sampling representing said input voltage. Figures 2-3.
Regarding claim 33, Wang et al disclose in figures 2-3, wherein said control circuit(2) comprises: a) a voltage sampling circuit (Vs)configured to generate an input sampling signal or a difference sampling signal; b) a compensation signal generating circuit(Vc) configured to generate a compensation signal in accordance with a reference voltage(VREF) and a current sampling signal, wherein said current sampling c) a comparator(EA2) configured to receive said input sampling signal or a difference sampling signal at a first input terminal, and said compensation signal at an output of the comparator, and to control said power switch by an output signal of said comparator.
Regarding claim 35, Wang et al disclose in figure 2, further comprising a transistor(Q) coupled in series with said LED load(LED), and being configured to control an output current flowing through said LED load, wherein said transistor is controlled by said control circuit(2).
Regarding claim 36, Wang et al disclose in figure 2, wherein: a) said transistor (Q)is controlled to operate in a linear region to adjust said output current; and b) a voltage difference between a control terminal and a power terminal of said transistor(Q) is controlled by an error between said output current and a desired current value(Vreff). Paragraph [0013-0024].
34 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al (US Pub. No: 2017/0318639) in view of Huang et al (US Pub. No: 2016/0172983).

Regarding claim 34, Wang et al disclose in figures 2-3, wherein said control circuit (2) for generate a control signal in response to a transition of said output signal of said comparator(EA2).
Wang et al do not disclose a single triggered circuit coupled to said power switch.
Huang et al disclose in figures 1A and 2, a single triggered circuit (23a) coupled to said power switch (Ml).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Huang et al into the control circuit of Wang et al to raising/falling edge of the input signal and power losses of power transistor Q can be decreased in order to improve efficiency.
Allowable Subject Matter
Claims 26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
Regarding the arguments that, Wang et al do not disclose “a control circuit configured to control an operation state of said power switch in accordance with a comparator that determines a difference between the input voltage and an output voltage across the LED load such that an input current is generated during a first time period in which the input current is a single-pulse current, and during a 
Examiner respectfully disagrees. As set forth in the office action.
1) Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement.
2) claim 21, control circuit of Wang et al obviously disclose or capable of performance.
See figure 2 of Wang et al similar or same circuit as compare figure 4 of Applicant.
For these reasons, claim 21 is not distinguish over the prior art (Wang et al).
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Application/Control Number: 16/816,446 Page 8 Art Unit: 2844 Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer 




/Minh D A/

Primary Examiner

Art Unit 2844